Citation Nr: 1126959	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-39 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected residuals of a neck injury with myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, denied service connection for bilateral hearing loss.  

The Veteran also had perfected an appeal of the RO's denial of service connection for gastritis; however, that issue was resolved in the Veteran's favor in an October 2008 rating decision.  The Veteran did not appeal either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

Further, in an August 2009 rating decision, the RO denied a claim to reopen service connection for tinnitus, and a claim for service connection for radiculopathy of the right and left upper extremities.  In a January 2010 rating decision, the RO denied a claim to reopen service connection for osteoarthritis of cervical and lumbar spine with spina bifida C2 and spondylosis at C3-C4.  The Veteran did not perfect an appeal of these claims by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.200 (2010).  Therefore, they are not before the Board.

The Veteran had requested a hearing before RO personnel on two occasions.  Such hearings were scheduled to be held in April 2009 and June 2009; however, the Veteran canceled both hearings prior to their scheduled dates.

This matter was before the Board in July 2010, at which time the Board denied a claim for entitlement to service connection for a heart disorder and a claim for entitlement to a disability rating in excess of 30 percent for residuals of a neck injury with myositis, and remanded the issue currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

Furthermore, in its July 2010 decision, the Board had noted, and referred to the RO for further development and adjudication, an additional claim for service connection for costochondritis, including as secondary to his service-connected residuals of a neck injury with myositis, that was raised in an Appellant's Brief dated in May 2010.  However, a review of the claims file indicates no development with regard to this issue since issuance of the Board's July 2010 referral.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue regarding service connection for bilateral hearing loss, including as secondary to the service-connected residuals of a neck injury with myositis, the Board again finds that additional development of the evidence is required.  In this regard, a remand by the Board confers upon an appellant the right to VA compliance with the instructions of the remand, and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  In Stegall, the Court held that where the remand orders of the Board are not complied with, the Board errs as a matter of law. Id.  In this case, the Board finds that the requirements of the July 2010 remand were not met, and another remand for further development is necessary to address the deficiencies.  See 38 C.F.R. 
§ 19.9 (2010).

In this instance, when this matter was before the Board in July 2010, it was remanded for clarification of a February 2007 VA examination of the Veteran's bilateral hearing loss.  Specifically, during the February 2007 VA examination, the Veteran reported noise exposure during military service, but no occupational or recreational noise exposure.  In July 2010, the Board remanded the issue of service connection for bilateral hearing loss for an addendum to the February 2007 examination because the examiner failed to offer any medical nexus opinion concerning the relationship between the Veteran's bilateral hearing loss and his service-connected residuals of a neck injury with myositis or military service.  

In October 2010, the February 2007 VA examiner provided an addendum to his February 2007 VA examination, including an opinion on whether the Veteran's bilateral hearing loss was incurred in or aggravated by his military service.  In this regard, the addendum noted that the Veteran reported occupational noise exposure from 1955 to 1971 while working in the industrial setting in a steelworks factory and while driving heavy equipment vehicles.  Partly on that basis, the VA examiner opined that the Veteran's bilateral hearing loss is less likely as not due to his military service.  See October 2010 VA examination addendum report.

In this respect, the Board finds the October 2010 addendum to be contrary to the February 2007 VA examination report, which noted that the Veteran reported no occupational or recreational noise exposure.  The Board also failed to find any evidence of reports of any such noise exposure after a review of the claims file.  Thus, the Board finds that a clarification of the October 2010 VA examination addendum is necessary to determine how the VA examiner concluded that the Veteran had reported occupational noise exposure when he had previously noted no such report of noise exposure during his examination of the Veteran in February 2007, and for a discussion of his nexus opinion in light of the contradictory report concerning noise exposure during the February 2007 VA examination.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Request that the previous February 2007/October 2010 VA audiology examiner provide an addendum to his or her October 2010 opinion, if that physician is still available.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

Specifically, the examiner should provide a clarification as to the evidence he found in the claims file indicating that the Veteran had occupational noise exposure from 1955 to 1971.  Furthermore, the examiner should provide a discussion to reconcile his October 2010 notation of occupational noise exposure with his February 2007 notation that the Veteran had no occupational or recreational noise exposure. 

Thereafter, the examiner should provide an opinion concerning whether it is at least as likely as not the Veteran's bilateral hearing loss is due to his military service, including any acoustic trauma to which he was exposed.  In providing this opinion, the examiner must provide a complete rationale, including a discussion of any findings of noise exposure during and/or after service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the February 2007/October 2010 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

2.  Readjudicate the Veteran's claim for service connection for bilateral hearing loss, including as secondary to his service-connected residuals of a neck injury with myositis, in light of the additional nexus opinion provided and any additional medical evidence received since the supplemental statement of the case (SSOC) in April 2011.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


